DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.
The claim amendment dated September 23, 2021 has been entered.  Claims 2 and 5 are canceled claims.  Claim 1 was amended.  Claims 1, 3, 4, and 6-16 are pending.
The declaration under 37 CFR 1.132 filed September 23, 2021 is sufficient to overcome the rejection of claims 1, 3, 4, and 6-16 based upon WO 2015/162912 A.
The rejection of claims 1-8, 10, 12-14, and 16 under 35 U.S.C. 103 as being unpatentable over WO 2015/162912 A is withdrawn in view of the 1.132 declaration received September 23, 2021.
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over WO 2015/162912 A in view of Kawamura et al. (US 2013/0221338) is withdrawn in view of the 1.132 declaration received September 23, 2021.
The rejection of claims 9 and 11 under 35 U.S.C. 103 as being unpatentable over WO 2015/162912 A in view of Forrest et al. (US 2006/0273714 A1) is withdrawn in view of the 1.132 declaration received September 23, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2011/0121274 A1).
Parham et al. teaches fluorene derivatives for organic electroluminescent devices (see abstract).  The derivative may be according to formula (1) (see par. 11):

    PNG
    media_image1.png
    159
    481
    media_image1.png
    Greyscale
.
In the formula, X may be C(R1)2 (see par, 14), o and n may be zero (see par. 18 and 20), Ar may be a heteroaryl group such as pyridine or triazine (see par. 12 and 30), and R1 may be a group such as aromatic or heteroaromatic ring (see par. 15 and more specifically see definitions in par. 23).  Specifically regarding the instant R1 and R2 as phenyl groups, Parham R1 (of a C(R1)2 group) may be phenyl (see par. 15, 23, and corresponding R1 groups shown in compounds # 69, 72, 74 of page 16).  Parham Formula (1) corresponds to instant Chemical Formula 1 where Parham Ar and [R1]m are present at 2- or 3- bonding positions of the fluorene core group, respectively, and [R1]o and [Ar]n are not present as o and n are zero and the Parham R1 groups of the Parham X group are each phenyl.  While Parham does not appear to show an example compound of formula (1) where Parham Ar and [R1]m are present at 2- or 3- bonding positions, 1]o and [Ar]n are not present as o and n are zero and the Parham R1 groups of the Parham X group are each phenyl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed such a derivative, because Parham formula (1) is defined to include the required groups.  One would expect to achieve a functional compound within the defined formula (1) with a predictable result and a predictable expectation of success.
	Regarding claims 3 and 4 instant A or B, Parham Ar may include at least triazine or pyridine (see par. 12 and 30) and an R1 may include at least phenyl (see par. 15 and par. 23).
	Regarding claim 6, compounds Parham correspond to at least where instant L1 or L2 are direct bond as Parham Ar and R1 may be groups directly bonded to the fluorene group.
	Regarding claim 7, Parham Formula (1) corresponds to instant Chemical Formula 1 where Parham Ar and [R1]m are present at 2- or 3- bonding positions, respectively, and [R1]o and [Ar]n are not present as o and n are zero and the Parham R1 groups of the Parham X group are each phenyl. More specifically, a Parham Formula (1) may include at least an Ar selected as phenyl substituted triazine (see par. 30) and an R1 selected as dibenzofuran (see par. 15 and 23) per instant compounds # 1-1, 1-2, 1-5, 1-6, 1-9, and 1-10 of instant claim 7.  [Additionally, please see all of defined groups for Parham Ar and R1 meeting the definitions of groups shown within compounds of instant claim 7)].
	Regarding claims 8 and 9, the compound of formula (1) is used in an organic layer between electrodes of a light emitting device (see par. 52).
	Regarding claim 11, compounds of formula (1) may be in an emitting layer with a hole-blocking layer (see Table 2, page 24). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2011/0121274 A1) in view of Nakagawa et al. (US 2004/0124766 A1).
Parham et al. is relied upon as set forth above.
Parham et al. teaches compounds of instant Chemical Formula 1 used in an organic layer of a light emitting device as discussed above; however, it is not seen where a Parham et al. Formula 1 compound is used in a layer specifically described as a hole injecting, hole transporting or electron blocking layer.  In analogous art, Nakagawa et al. teaches an organic layer of an electroluminescent device may comprise an organic layer comprised of a single (i.e., combined functional) layer, which combine light emitting and hole transportation functions within a single layer (see par. 82-91, especially par. 91 and 93).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a single functional organic layer in a light emitting device including a formula (1) compound as taught by Parham et al., because Nakagawa et al. teaches a device may be constructed having an organic layer comprising functions such as hole transportation/injection and emission as a combined single layer between an anode and a cathode.  One would expect to achieve a functional device within the teachings of Parham et al. and Nakagawa et al. with a predictable result and a reasonable expectation of success.  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  Accordingly, since applicant has submitted no persuasive evidence that the .

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2011/0121274 A1) in view of Kawamura (US 2013/0221338).
Parham et al. is relied upon as set forth above.
Parham et al. teaches light emitting devices that may comprise multiple light emitting layers (see Parham par. 52), but Parham et al. does not appear to teach the inclusion of a specific light emitting layer including an arylamine derivative of instant claims 12-13 or an anthracene derivative of instant claims 14-16.  In analogous art, Kawamura et al. describes the following anthracene compound EM2-13 (see  Kawamura page 49) used with a pyrene amine derivative in an emission layer (see  Kawamura par. 62):

    PNG
    media_image2.png
    137
    294
    media_image2.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a Kawamura et al. anthracene compound EM2-13 as an anthracene derivative host material used with a pyrene-diamine derivative dopant in a light emitting layer among a plurality of light emitting layers in a device according to Parham et al., because one would expect the anthracene and pyrene-diamine derivatives to be similarly useful Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The declaration filed September 23, 2021 demonstrates unexpectedly improved results for tested “inventive” compounds specifically including both a diarylamine-containing moiety and having a further substituent group at 2- and 3- positions of a 9,9-diphenylfluorene in comparison to fluorene compounds not having both groups at 2-, 3- positions, respectively; however, with regard to any indication of allowable subject matter within the present claims, the office notes that none of the claims are limited in scope to only to the specific diarylamine substituent-containing compounds that were shown to have improved characteristics over the prior art.  The examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is not commensurate in scope with the claims.  (See In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)  Per MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the prima facie case of obviousness is made by the PTO through citation of references, the burden is on the applicant to produce contrary evidence establishing that the reference being relied on would not enable a skilled artisan to produce the different compounds claimed.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786